Citation Nr: 1012564	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  99-17 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right foot 
disability.

2.  Entitlement to service connection for bilateral hammer 
toes.

3.  Entitlement to an increased rating for traumatic injury 
to the left leg and knee, currently rated 20 percent 
disabling.

4.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right knee.

5.  Entitlement to service connection for a urinary system 
disability, to include as secondary to a service connected 
neurological disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
February 1985.

These matters come before the Board of Veterans' Appeals 
(Board) from April 1998 and April 2004 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In the April 1998 rating 
decision, the RO: increased the disability rating for 
traumatic injury to the left leg and knee to 20 percent, 
effective April 10, 1997; and granted service connection for 
degenerative joint disease of the right knee and assigned an 
initial disability rating of 10 percent, effective April 10, 
1997.  In the April 2004 rating decision, the RO denied 
entitlement to service connection for bilateral hammer toe 
deformities and a urinary condition.

In a May 2002 rating decision, the RO denied entitlement to 
service connection for a right foot injury.  The Veteran did 
not appeal this decision and it became final.  Thus, the 
Board must initially determine whether new and material 
evidence has been submitted with regard to the claim for 
service connection for hammer toes of the right foot.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Hickson v. West, 11 Vet. 
App. 374, 377 (1998). 

In December 2006, the Board remanded these matters in order 
to afford the Veteran a hearing before the Board.

The Veteran testified before the undersigned at a July 2007 
hearing at the RO (Travel Board hearing).  A transcript of 
that hearing has been associated with his claims folder.

In October 2007, the Board denied the claims for an 
increased rating for traumatic injury to the left leg and 
knee and for an initial rating higher than 10 percent for 
degenerative joint disease of the right knee.  The Board 
also remanded the claims for service connection for 
bilateral hammer toes and for a urinary system disability 
for further development at that time.  The Veteran appealed 
the Board's denials to the United States Court of Appeals 
for Veterans Claims (Court).  

In April 2008, the Court vacated that part of the Board's 
decision which denied entitlement to an increased rating for 
traumatic injury to the left leg and knee and entitlement to 
a higher initial rating for degenerative joint disease of 
the right knee and remanded the case for readjudication in 
compliance with directives specified in an April 2008 Joint 
Motion filed by counsel for the Veteran and the VA 
Secretary.  

In July 2008, the Board again remanded these matters for 
further development.

The issues of entitlement to service connection for 
bilateral hammer toes, an increased rating for the traumatic 
injury of the left leg and knee, and a higher initial rating 
for a right knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the 
Veteran's claim for service connection for a right foot 
injury as there was no medical evidence of a diagnosis of a 
right foot disability.

2.  Evidence received since the May 2002 RO decision 
includes information that was not previously considered and 
which relates to an unestablished fact necessary to 
substantiate the claim, the absence of which was the basis 
of the previous denial. 

3.  The Veteran's urinary system disability is the result of 
medication used to treat a service connected neurological 
disability.


CONCLUSIONS OF LAW

1.  The RO's May 2002 rating decision that denied the claim 
for service connection for a right foot disability is final.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).

2.  The evidence received since the May 2002 decision is new 
and material and, therefore, sufficient to reopen the claim 
for service connection for a right foot disability.  
38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for service connection for a urinary system 
disability are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In light of the Board's favorable decision in reopening the 
claim for service connection for a right foot disability and 
as the Board is granting the claim for service connection 
for a urinary system disability, those claims are 
substantiated, and there are no further VCAA duties as to 
those issues.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).

The claim for a higher initial rating for degenerative joint 
disease of the right knee arises from the Veteran's 
disagreement with the initial rating assigned after the 
grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide 
additional VCAA notice or address prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (2003).  


Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or 
secured since the last time the claim was finally disallowed 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the Veteran's claim for service connection for 
a right foot disability in May 2002 because there was no 
medical evidence of a diagnosis of a current right foot 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran was notified of the RO's decision, did 
not appeal, and the decision became final.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

Pertinent new evidence received since the May 2002 denial 
includes VA medical records.  As this additional evidence 
shows that the Veteran has been diagnosed as having a right 
foot disability, the evidence is new and material and the 
Veteran's claim is reopened.  

Service Connection 

Service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, except that it will not concede 
aggravation unless a baseline for the claimed disability can 
be established prior to any aggravation.  38 C.F.R. 
§ 3.310(b).  Because service connection for a urinary system 
disability is not being granted on the basis of aggravation, 
it is not necessary to determine which version of the 
regulation is applicable. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, 6 Vet. App. at 469 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made 
after the evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's VA medical records reveal that he has been 
diagnosed as having several urinary system disabilities.  
For example, a July 2009 VA examination report indicated a 
diagnosis of benign prostatic hypertrophy.

The evidence does not indicate, and the Veteran has not 
contended, that his urinary system disability is directly 
related to service.  There is no evidence of urinary 
symptoms in his service treatment records.  Also, the first 
clinical evidence of a urinary system disability is an April 
1998 VA general medical evaluation note, which indicates 
that the Veteran reported increased urinary frequency and 
intermittent dysuria, urgency, and foul odor.  Rather, the 
Veteran has contended that his disability is secondary to 
medication he is taking for a service connected skin 
disability.

As pertinent to this claim, the Veteran is currently service 
connected for mononeuritis of the left lower extremity and a 
skin rash of the left lower extremity associated with 
mononeuritis of the left lower extremity.  As for whether a 
relationship exists between the urinary system disability 
and medication for a service connected disability, there are 
conflicting medical opinions.  The Board, therefore, must 
weigh the credibility and probative value of these opinions, 
and in so doing, may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).

A July 2007 VA primary care note includes an opinion that 
the Veteran's urinary symptoms (caused by a bladder outlet 
obstruction) were likely ("more likely than not") related to 
the anticholinergic effects of the amitriptyline required to 
treat his neuralgia, which resulted from an in service 
injury.  This opinion was based on a review of the Veteran's 
medical records which revealed that he was diagnosed with 
peripheral neuropathy in approximately 2000 and prescribed 
Elavil, the dose of which had been increased over the years.  
In 2004, he was prescribed terazosin and the dosage of that 
medication had also been increased over the years.  The 
Veteran's age was somewhat early for onset of prostate 
hypertrophy and urinary symptoms, and the urologic 
literature referred to progressive symptoms in "older men."  

The VA physician who provided the July 2007 opinion noted 
that the tricyclic antidepressant could be associated with 
urinary obstructive symptoms and he quoted an excerpt from 
the medical literature which stated that the most common 
anticholinergic adverse effects included, among other 
things, urinary retention.  Cholinergic medications were 
reported to relieve some of the anticholinergic effects, 
including urinary hesitancy and retention.  

The July 2009 VA examination report includes an opinion that 
it was impossible without conjecture to state that the 
Veteran's urinary symptoms were due to the tricyclic 
antidepressants.  Rather, the physician who conducted the 
July 2009 VA examination opined that the physician's 
symptoms were likely ("as likely as not") related to benign 
prostatic hypertrophy.  Therefore, he concluded that the 
Veteran's urological condition was not related or connected 
to his service connected skin condition.  No further 
explanation or rationale for this opinion was provided.

The Board finds that the opinion of the VA physician who 
conducted the July 2007 medical evaluation is more probative 
because he explained the reasons for his opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed). 

The July 2007 opinion is also consistent with the evidence 
of record.  A February 2001 VA primary care treatment note 
reveals that the Veteran reported a tightness in his groin 
after using the medication gabapentin (a medication used to 
treat, among other things, neuropathic pain).  He also had 
difficulty urinating after beginning amitriptyline.  The 
physician who conducted the February 2001 VA medical 
evaluation suggested that the Veteran discontinue his use of 
amitriptyline and when the Veteran did so, he reported that 
his urinary problem had resolved.  He was diagnosed as 
having an episode of reduced urinary stream secondary to the 
anticholinergic effect of amitriptyline. 

A July 2001 VA primary care treatment note indicates that 
the Veteran was diagnosed as having lower extremity 
neuropathy, which was likely caused by nerve damage 
sustained in service.  His prescribed dosage of gabapentin 
was therefore increased.  Furthermore, a February 2004 VA 
primary care treatment note indicates that the Veteran 
reported that his urinary flow was slower when he took 
gabapentin and that it almost stopped when he took 
amitriptyline.
The VA physician who conducted the July 2009 VA examination, 
however, did not provide the reasons for his opinion.  Also, 
while he opined that the Veteran's urinary symptoms were 
likely related to benign prostatic hypertrophy, he did not 
address the etiology of that condition and only considered 
whether a relationship existed between the Veteran's urinary 
system disability and his skin condition.

As the weight of the evidence is in favor of a conclusion 
that a link exists between the Veteran's current urinary 
system disability and his service connected neurological 
disability and resolving reasonable doubt in his favor, the 
Board concludes that the criteria for service connection for 
a urinary system disability have been met.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310. 


ORDER

As new and material evidence has been received, the petition 
to reopen the claim for service connection for a right foot 
disability is granted.

Entitlement to service connection for a urinary system 
disability is granted.


REMAND

In April 2009, the Veteran was afforded a VA examination to 
evaluate his knee and leg disabilities.  The examiner 
reported that the Veteran had pain and weakness in the right 
knee.  Elsewhere in the examination report the examiner 
noted that the Veteran did not have pain at the extremes of 
right knee motion and had no diminution of motion on 
repetitive motion.  It is unclear at what point in the range 
of motion, if any, the Veteran experienced pain.  As was 
pointed out in the Joint Motion, painful motion is the 
equivalent of limitation of motion under 38 C.F.R. § 4.59 
and Lighteners v. Derwinski, 1 Vet. App. 484 (1991).

The examiner seemed to suggest that there was no additional 
limitation of motion due to weakness, but there is no 
explicit finding in this regard.  Where the Board makes a 
decision based on an examination report which does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993)

One of the bases for the Joint Motion was that the record 
contained evidence of osteomyelitis in the left knee, and 
that the Board did not discuss whether a higher rating was 
warranted on this basis.  The RO denied entitlement to 
service connection for osteomyelitis in an unappealed rating 
decision issued in June 2000, on the basis that a diagnosis 
of osteomyelitis had not been confirmed.  

The Joint Motion pointed out that a VA examiner diagnoses 
osteomyelitis on a January 2005 examination.  Accompanying 
X-rays do not contain an explicit finding of osteomyelitis 
and subsequent diagnostic studies and treatment records do 
not report osteomyelitis.  Osteomyelitis was suspected on a 
2004 VA MRI.  In order to comply with the requirements of 
the Joint Motion, additional examination is needed to obtain 
an opinion as to whether the Veteran has had osteomyelitis 
of the left knee at any time during the appeal period, and 
it so, to obtain information as to the severity of the 
condition.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

The Veteran was afforded a VA examination in April 2009 for 
bilateral hammer toes.  The VA physician who conducted the 
examination stated that the Veteran had a congenital foot 
structure that, due to extensor substitution, had caused the 
lesser toes to extend on the metatarsal heads.  He opined 
that the Veteran did not acquire the deformity during 
service and that it was not aggravated by service.  He 
concluded that the Veteran had the foot he was born to have 
and whether he served in the military or not, it was the 
foot he was going to have without any damage from service.

The Veteran's service treatment records reveal that his feet 
were normal during his February 1980 entrance examination.  
A Veteran is presumed to be in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 2002).  As the Veteran's feet were normal when we was 
examined, accepted, and enrolled for service, the 
presumption of sound condition attached.

In order to rebut this presumption , clear and unmistakable 
evidence would be needed that the Veteran's bilateral foot 
deformity pre-existed service and was not aggravated 
therein.  Id.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).

The physician who conducted the April 2009 VA examination 
seemed to allude to the fact that the Veteran's bilateral 
foot disability pre-existed service in that he stated that 
the Veteran had the foot "he was born to have".  That 
statement, however, was not worded in terms that would 
permit a finding that the disability clearly and 
unmistakably pre-existed service.

If the Veteran's bilateral foot deformity did in fact pre-
exist service,  there is evidence that it may have been 
aggravated by service.  The Veteran's service treatment 
records indicate that in August 1983 he was treated for left 
foot pain and that in November 1983 he was treated for a 
sore over the plantar 5th metatarsal area of the left foot.  
The physician who conducted the April 2009 VA examination 
did not acknowledge or consider the Veteran's in-service 
treatment for foot problems.

Also, during the July 2007 hearing the Veteran testified 
that he first experienced problems with his feet after 
surgery in service and that the problems had continued since 
service.  The examiner did not consider the Veteran's 
statements as to continuity of foot symptomatology.  A 
medical opinion is inadequate if it does not take into 
account the Veteran's reports of symptoms and history (even 
if recorded in the course of the examination).  Dalton v. 
Peake, 21 Vet. App. 23 (2007).

Furthermore, the examiner described the Veteran's foot 
deformity as "congenital".  Service connection is available 
for congenital diseases, but not defects, that are 
aggravated in service.  A medical opinion is also needed to 
determine whether the Veteran's bilateral foot condition is 
congenital and, if so, whether it is a disease or defect.  
Quirin v. Shinseki, 22 Vet. App. 390. 
 
VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether his 
current bilateral foot disability is 
related to the foot conditions 
identified in service.  All indicated 
tests and studies should be conducted. 

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
the Veteran's current bilateral foot 
disability clearly and unmistakably pre-
existed service and, if so, whether the 
disability was actually aggravated 
(underwent a permanent increase in 
disability) by active service beyond the 
normal progression of the disease. 

If the Veteran's current bilateral foot 
disability did not clearly and 
unmistakably pre-exist service, or was 
not clearly and unmistakably permanently 
aggravated in service, the examiner 
should opine as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current 
bilateral foot disability is 
etiologically related to the Veteran's 
in-service foot conditions or any other 
disease or injury in service.

The examiner should identify those 
diagnosed foot disabilities, whether 
diagnosed in service or otherwise,
that are congenital conditions.  

If any foot disability is a congenital 
condition, the examiner should opine as 
to whether the condition is a congenital 
defect or disease.   

The examiner must provide a rationale 
for each opinion.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he or she should 
explain why this is so.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  The Veteran should be afforded a VA 
examination of the knees.  The 
examination should be conducted by a 
physician.  The physician should review 
the claims folder, including this 
remand, and note that such review was 
conducted.

The examiner should report the ranges of 
left and right knee flexion and 
extension in degrees.  The examiner 
should determine whether either knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should report the points in 
the range of motion when pain is noted.

The examiner should also provide an 
opinion as to whether the Veteran has 
ever had osteomyelitis of the left knee.  
If so, the examiner should report all 
manifestations of that condition, 
including the frequency of any episodes, 
whether there are constitutional 
symptoms, whether it extends into major 
joints, whether there is definite 
involucrum or sequestrum.  If there is a 
history of osteomyelitis, the examiner 
should provide an opinion as to whether 
the condition has been inactive, and if 
so, for how long.

The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information 
requested in this remand and is 
otherwise complete.

3.  If any benefit on appeal remains 
denied, issue a supplemental statement 
of the case.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


